department of the treasury internal_revenue_service washington c tax_exempt_and_government_entities_division may uniform issue list legend taxpayer a taxpayer b ira c roth_ira d financial_institution e individual f amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated october date april and date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations p a regulations’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is married to taxpayer b taxpayer a maintained ira c an individual_retirement_account ira under sec_408 of the internal_revenue_code the code with financial_institution e taxpayer a also maintained roth_ira d an ira under sec_408a of the code with financial_institution e on date taxpayer a transferred amount from ira c to roth_ira d this time taxpayer a believed that he had successfully converted his traditional_ira to a roth_ira unaware he was ineligible to do so for the tax_year because taxpayers a and b had adjusted_gross_income agi of amount for this tax_year the agi limit under sec_408a of the code for converting a traditional_ira to a roth_ira was dollar_figure with agi as modified under sec_408a since the modified agi of taxpayers a and b exceeded the limit for conversions during the tax_year the conversion was improper the tax_year is not a closed_year under the statute_of_limitations at taxpayer a also was not aware that a conversion to a roth_ira could be recharacterized back to a traditional_ira by making an election to do so on or before the due_date plus extensions for the tax_year in question taxpayer a also believed that all required_documentation had been furnished to individual f a certified_public_accountant cpa in connection with the preparation of taxpayer a and b’s form_1040 tax_return taxpayers a and b received a notice dated date from the internal_revenue_service the service advising them that amount had not been included in their form_1040 tax_return in accordance with the form_1099 r that was filed with the service then upon the advice of individual f taxpayer a tried to recharacterize the conversion from the traditional_ira to the roth_ira however the trustee of roth_ira d financial_institution e refused to complete the recharacterization telling taxpayer a that it was prohibited from taking such action after date the extended due_date of taxpayer a and b’s form_1040 tax_return unless the taxpayers could produce a letter of authorization from the service the facts also indicate that taxpayers a and b furnished the above-mentioned form_1099 r to individual f as well as all other necessary financial information for the tax_year so that their form_1040 return could be prepared they relied on individual f to complete their return accurately and otherwise advise them on tax matters however individual f inadvertently overlooked information contained on the form_1099 r since the modified_adjusted_gross_income of taxpayers a and b exceeded dollar_figure for tax_year taxpayer a was required to make a timely recharacterization of the amount transferred from ira c to roth_ira d dated date to the service individual f admitted that because he overlooked certain information on form_1099 r he failed to advise the taxpayers that amount which was converted to roth_ira d had to be recharacterized and transferred back to a traditional_ira ina letter based on the foregoing facts and representations you have requested that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted an additional period of time to recharacterize the failed roth_ira_conversion to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions in a recharacterization the ira contribution is treated as having been sec_1_408a-5 q a-2 c of the i t regulations provides in effect that if the amount of the contribution being recharacterized was contributed to a roth_ira and distributions or additional contributions have been made from or to that ira at any time then the net_income attributable to the amount of a contribution being recharacterized is determined by allocating to the contribution a pro-rata portion of the earnings on the assets in the ira during the period the ira held the contribution this attributable net_income is calculated by using the following formula net_income contribution x adjusted closing balance - adjusted opening balance adjusted opening balance the items in the above formula are defined in sec_1_408a-5 q a-2 c of the i t regulations sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provided with respect to the tax_year that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year modified agi derived from the joint_return using the couple’s combined income sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified agi subject_to the dollar_figure limit for a taxable_year is the sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would - not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a rgulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been made timely sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in taxpayer a and b’s request for a ruling dated date the authorized representative states that it is the position of the taxpayers that the grant of the extension requested will not prejudice the interests of the government in that the tax_liability of the taxpayers will be no lower than would have been the case if the election to recharacterize roth_ira d to a traditional_ira had been made timely in this case the adjusted_gross_income of taxpayers a and b exceeded the dollar_figure limit under sec_408a of the code for tax_year thus taxpayers a and b were ineligible to convert amount from traditional_ira c to roth_ira d in taxpayers a and b were unaware they were ineligible to convert a traditional_ira to a roth_ira until they received the notice dated date from the service advising them that amount had not been reported on their form_1040 tax_return in addition their tax preparer who had all necessary information to prepare their tax_return for the tax_year and advise them of the necessity to recharacterize the amount converted to roth_ira d in admitted that he failed to do so taxpayers a and b filed this request for sec_301 relief after discovering they were ineligible to make the conversion with respect to taxpayers’ request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that taxpayer a acted reasonably and in good_faith with respect to making the election to recharacterize the failed conversion as a traditional_ira specifically the service has concluded that taxpayer a has met the requirements of clauses iii and v of sec_301_9100-3 of the regulations and that granting relief would not prejudice the interests of the government therefore taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to recharacterize roth_ira d back to a traditional_ira this ruling only applies to amounts converted from traditional_ira c to roth_ira d and not any regular contributions to the roth_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that all the traditional iras and roth iras described above meet the requirements of code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours cartin r watkine manager employee_plans technical group enclosures deleted copy of this letter notice cc
